                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
__________________________________________
ADAM P. RILEY,
                                         Plaintiff,           DECISION and ORDER
-vs-
                                                              18-CV-6124 CJS
MS. BECK, MS. B. PODDANY,
DOCTOR DARR, MS. A. TITUS, DSP,
                                Defendants.
__________________________________________

                                          INTRODUCTION

       Adam Riley (“Plaintiff”), an inmate in the custody of the New York State Department of

Corrections and Community Supervision, proceeding pro se, commenced this action pursuant

to 42 U.S.C. § 1983, alleging that Defendants violated his Eighth Amendment rights by acting

with deliberate indifference to his serious medical needs. Now before the Court is Defendants’

summary judgment motion (Docket No. [#18]) alleging that Plaintiff failed to exhaust his

administrative remedies before commencing this action as required by 42 U.S.C. § 1997e(a).

Since it is undisputed that Plaintiff did not file an inmate grievance concerning his medical

treatment until after he commenced this action, Defendants’ motion is granted and this action

is dismissed without prejudice.

                                           BACKGROUND

       On February 8, 2018, Plaintiff commenced this action. Plaintiff claims that he has “a

broken back, torn right shoulder and severe brain damage due to a work place accident.”

Plaintiff’s Complaint [#1] alleges that in 2016, a medical doctor (Dr. Holder) at Fishkill

Correctional Facility (“Fishkill”) denied Plaintiff’s request for surgery and denied Plaintiff’s

request to be “taken off work detail.” The Complaint further alleges that in 2017, defendant


                                            1
Nurse Poddany (“Poddany”) placed Plaintiff in a job that he is unable to perform due to a

disability. Additionally, the Complaint contends that in 2017, defendant Nurse Administrator

Ms. Beck (“Beck”) denied Plaintiff’s request to be removed from a work detail, and failed to

provide medical treatment for conditions to back problems, shoulder problems and seizures.

Further, the Complaint alleges that defendant Dr. Darr (“Darr”) denied Plaintiff’s request for

surgery and otherwise denied him proper medical care. Finally, the Complaint alleges that

defendant “Dep Titus” (“Titus”) placed Plaintiff into a program that he is unable to perform due

to a disability.        The Complaint indicates that when Plaintiff complained about his alleged

inability to perform his work assignments, he was told “to shut his mouth,” and that he would

lose good time credits if he failed to perform his job.1

           On the form Complaint that Plaintiff used to commence this action, he checked boxes

indicating that he had “grieved” these claims. However, the “grievances” to which he refers

are sick-call requests and a letter that he wrote to the facility Deputy Superintendent of Health

Services.2 There is no indication in the Complaint that Plaintiff utilized the Inmate Grievance

Program to file a grievance concerning the matters alleged in this action.

           On October 3, 2018, Defendants filed the subject motion for summary judgment.

Defendants served an Irby notice on the pro se Plaintiff as required by Local Rule 56.2. See,

Docket No. [#18-2]. Defendants contend that the action must be dismissed pursuant to 42

U.S.C. § 1997e(a), since Plaintiff did not exhaust his administrative remedies as to the claims

in this action, or even file a grievance using the Inmate Grievance Program, before

commencing this action.



1
     Docket No. [#1] at pp. 6-8, 11, 18.
22
     Docket No. [#1-1] at p. 2.

                                                 2
       On October 18, 2018, Plaintiff filed a responding affidavit [#19], in which he

acknowledges that it was not until June 3, 2018 (four months after he commenced this action),

that he filed an Inmate Grievance concerning the matters in this action. Plaintiff indicates that

his grievance was denied, and that he has an appeal currently pending before the Central

Office Review Committee (“CORC”).

                                             DISCUSSION

       Plaintiff is proceeding pro se, and the Court therefore reviews his papers “with special

solicitude, mindful that they must be construed liberally and interpreted to raise the strongest

arguments that they suggest.” Cicio v. Wenderlich, 714 F. App'x 96, 97 (2d Cir. Mar. 16, 2018)

(citation and internal quotation marks omitted).

       Defendants have moved for summary judgment pursuant to Fed. R. Civ. P. 56.

Summary judgment may not be granted unless "the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a). A party seeking summary judgment bears the burden of establishing that

no genuine issue of material fact exists. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 157,

90 S.Ct. 1598, 26 L.Ed.2d 142 (1970). “[T]he movant must make a prima facie showing that

the standard for obtaining summary judgment has been satisfied.” 11 Moore's Federal Practice,

§ 56.11[1][a] (Matthew Bender 3d ed.). “In moving for summary judgment against a party who

will bear the ultimate burden of proof at trial, the movant may satisfy this burden by pointing to

an absence of evidence to support an essential element of the nonmoving party's claim.”

Gummo v. Village of Depew, 75 F.3d 98, 107 (2d Cir.1996) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 322–23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)), cert denied, 517 U.S. 1190 (1996).




                                             3
       The burden then shifts to the non-moving party to demonstrate “specific facts showing

that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106

S.Ct. 2505, 91 L.Ed.2d 202 (1986). To do this, the non-moving party must present evidence

sufficient to support a jury verdict in its favor. Anderson, 477 U.S. at 249. The underlying facts

contained in affidavits, attached exhibits, and depositions, must be viewed in the light most

favorable to the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 8

L.Ed.2d 176 (1962). Summary judgment is appropriate only where, “after drawing all

reasonable inferences in favor of the party against whom summary judgment is sought, no

reasonable trier of fact could find in favor of the non-moving party.” Leon v. Murphy, 988 F.2d

303, 308 (2d Cir.1993).

       A prison inmate is required to exhaust his administrative remedies before bringing an

action in federal court complaining about prison conditions. See, 42 U.S.C.A. § 1997e(a) (“No

action shall be brought with respect to prison conditions under section 1983 of this title, or any

other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.”).

       For purposes of 42 U.S.C. § 1997e(a), New York inmates in the custody of DOCCS are

required to pursue their administrative grievances using New York’s Inmate Grievance

Program:

       As an inmate of the New York State Department of Corrections and Community
       Supervision (“DOCCS”), Plaintiff was required to submit his grievances through the New
       York DOCCS' Inmate Grievance Program (“IGP”). The IGP has a three-tiered process
       for adjudicating complaints: “(1) the prisoner files a grievance with the Inmate Grievance
       Resolution Committee (‘IGRC’), (2) the prisoner may appeal an adverse decision by the
       IGRC to the superintendent of the facility, and (3) the prisoner then may appeal an
       adverse decision by the superintendent to the Central Office Review Committee
       (‘CORC’).” Espinal v. Goord, 558 F.3d 119, 125 (2d Cir.2009) (citing 7 N.Y. Comp.Codes

                                              4
      R. & Regs. § 701.7 (1999)).

Dabney v. Pegano, 604 F. App'x 1, 3 (2d Cir. Feb. 1, 2015).

      Here, Plaintiff acknowledges that he did not utilize the Inmate Grievance Program prior

to commencing this action. Rather, he did not file an Inmate Grievance until months after he

commenced this action, and he is still awaiting a decision from CORC. Consequently, this

action must be dismissed without prejudice pursuant to 42 U.S.C. § 1997e(a). See, Berry v.

Kerik, 366 F.3d 85, 87 (2d Cir. 2004) (Where inmate commences action before exhausting

administrative remedies, “dismissal without prejudice is appropriate.”).

                                  CONCLUSION

      Defendants’ motion for summary judgment [#18] is granted. The action is dismissed

without prejudice pursuant to 42 U.S.C. § 1997e(a). Plaintiff may file a new action once he

has exhausted his administrative remedies. The Clerk of the Court is directed to close this

action. The Court hereby certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from

this Order would not be taken in good faith, and leave to appeal to the Court of Appeals as a

poor person is denied. Coppedge v. United States, 369 U.S. 438 (1962). Further requests to

proceed on appeal as a poor person should be directed, on motion, to the United States Court

of Appeals for the Second Circuit, in accordance with Rule 24 of the Federal Rules of Appellate

Procedure.

      SO ORDERED.

      Dated: Rochester, New York
      October 29, 2018
                                         ENTER:
                                         /s/ Charles J. Siragusa
                                         CHARLES J. SIRAGUSA
                                         United States District Judge

                                            5
